J-A02020-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LINDA MARIE PERRY                                  IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

WAYNE J. PERRY

                            Appellant                  No. 363 EDA 2013


               Appeal from the Order Entered December 28, 2012
                In the Court of Common Pleas of Lehigh County
                  Domestic Relations at No(s): 2009-FC-1619


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.                          FILED NOVEMBER 18, 2014

        This matter returns to us following a remand in which the trial court

was asked to file a supplemental opinion explaining the reasoning for

Husband’s $2,000.00 attorney’s fee award.1 Husband sought $16,000.00 in

attorney’s fees, the Master recommended no fees be awarded and the trial

court awarded Husband $2,000.00 in attorney’s fees. Husband contends he

is entitled to a greater amount. The trial court has obliged us and supplied

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  In our original decision, filed July 29, 2014, we addressed Husband’s seven
issues on appeal. We affirmed six of the issues on the basis of the sound
reasoning of the trial court. We remanded on the issue of attorney’s fees,
not because the award was inherently improper, but only because the
reasoning supporting the award was left unstated. Without the trial court’s
reasoning, we could not determine whether there had been an abuse of
discretion.
J-A02020-14



the requested supplemental opinion. Following a review of that decision and

in light of our prior decision in this matter, including a thorough review of the

certified record, we affirm.

       We will not restate the factual or procedural history of this matter.

However, we note that this decision is meant to be read in conjunction with

our prior memorandum.2             See Perry v. Perry, 363 EDA 2013, filed

7/29/2014.

       As stated, the Master recommended denial of Husband’s claim for

$16,000.00 for attorney’s fees.           The Master’s report noted the extensive

amount of support Wife has provided to Husband throughout the separation

and divorce as well as the delays attributed to Husband which operated to

extend those support payments. While the trial judge agreed, in large part,

with   the   Master’s    findings,    the      judge   nonetheless   awarded   Husband

$2,000.00 toward attorney’s fees.

       In justifying this particular amount, the trial judge stated:

       This Court awarded counsel fees because, if not granted,
       Husband would not be able to appropriately defend his rights.
       Wife’s counsel has described Husband as a “malingering spouse”
       who has only been delaying this matter. However, due to the
       disparity in income and earning capacity, this Court deemed
       attorney fees as commensurate under the facts and case law.
       Ultimately, this Court awarded Husband $2,000.00 of the
       requested $16,000 for two reasons: 1 – due to the monetary
____________________________________________


2
  As stated in the prior decision, our standard of review in such matters is for
abuse of discretion. See Braderman v. Braderman, 488 A.2d 613, 615-16
(Pa. Super. 1985).



                                            -2-
J-A02020-14


     disparity, it allows Husband to defend his rights pursuant to case
     law, and 2 – had counsel fees not been awarded, this litigation,
     and others similar, would intolerably frustrate the judicial
     system’s attempts to achieve finalized divorce decrees.

Supplemental Opinion, 8/29/2014, at 2.

     Considering the certified record, relevant law, and the trial court’s

stated reasoning, we find no abuse of discretion in the trial court’s

determination to award Husband $2,000.00 for attorney’s fees.

     Order affirmed.

     President Judge Emeritus Ford Elliott joins the memorandum.

     Judge Strassburger files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2014




                                    -3-